Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00652-CV

                                        Jose Angel BECERRA,
                                              Appellant

                                               v.
                              Estate of Roldan Chavez and Leonor
                         ESTATE OF Roldan CHAVEZ and Leonor Chavez,
                                           Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2013-CVF-000969-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 20, 2013

DISMISSED FOR WANT OF PROSECUTION

           To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of

Appellate Procedure 5 provides,

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute or
           Supreme Court order. The appellate court may enforce this rule by any order that
           is just.

TEX. R. APP. P. 5.

           On October 17, 2013, we ordered appellant to either (1) pay the applicable filing fee in this

appeal or (2) provide written proof to this court that appellant is excused by statute or these rules
                                                                                      04-13-00652-CV


from paying the filing fee on or before November 1, 2013. See TEX. R. APP. P. 20.1 (providing

that party who qualifies as indigent under Rule 20 may proceed without advance payment of costs).

We warned that if appellant failed to respond within the time provided, this appeal would be

dismissed. See TEX. R. APP. P. 42.3(c).

       Because appellant has failed to pay the filing fee or provide written proof that he is excused

from paying the filing fee, we dismiss this appeal. See id.



                                                  PER CURIAM




                                                -2-